DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
2.	The request filed on 04/18/2022, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application # 16/925855 is acceptable and a RCE as been established. An action on the RCE follows.

Allowable Subject Matter
3.	Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts and newly filed IDS (dated 04/18/2022), fail to explicitly disclose estimating free space based on image data and point cloud data, the free space used for navigating an autonomous vehicle, the method comprising: receiving the image data and the point cloud data into the autonomous vehicle; semantically classifying the image data based on a machine learning model forming point classifications and point classification probabilities; associating each point in the point cloud data to the image data that are spatially co- located with the point cloud data; performing a first transform on the points in the point cloud data into an image coordinate system associated with the image data; classifying each of the first transformed points that represents an obstructed space and a non-obstructed space based on the spatial association of the first transformed points with the semantically classified image data forming obstructed points and non-obstructed points; performing a second transform on the first transformed points into a robot coordinate system associated with the autonomous vehicle; classifying each of the second transformed points that represents the non-obstructed space and the obstructed space within a pre-selected area surrounding the autonomous vehicle, forming a grid of the obstructed points and non-obstructed points, based on spatial association of the first transformed points with the semantically classified image data having point classifications and point probabilities; associating the obstructed points with a first probability based at least on (a) noise in the point cloud data, (b) a second probability that the point cloud data are reliable, and (c) a third probability that the point classifications are correct; and estimating the free space in the pre-selected area by computing a fourth probability based at least on (1) noise in the point cloud data, (2) the second probability, (3) a distance from the non-obstructed points to the obstructed space closest to the non-obstructed points, (4) the third probability, and (5) presence of the non-obstructed space, render the claim allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        04/21/2022